                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WISCONSIN WHEY PROTEIN,

        Plaintiff,
                                                        Case No. 19-cv-667-wmc
   v.

ROBERT LAWRENCE,
TODD DUMANSKI,
DR. LAWRENCE LABS, L.L.C. and
NEW HORIZON UTRACEUTICALS, LLC,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Wisconsin Whey Protein against defendants New Horizon Nutraceuticals,

LLC, and Robert Lawrence in the amount of $65,844.48 jointly and severally and

dismissing this case.




        /s/ J. Friedl, deputy clerk                            6/21/2021
        Peter Oppeneer, Clerk of Court                         Date
